Citation Nr: 0029768	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-03 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease, status post balloon angioplasty, currently evaluated 
as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1941 to 
August 1945; he was a prisoner of war of the German 
government from December 16, 1944, to March 30, 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of January 
1997, by the Pittsburgh Regional Office (RO), which granted 
service connection for coronary artery disease status post 
balloon angioplasty, and assigned a 30 percent disability 
rating, effective from September 1, 1994.  The appeal was 
received at the Board in September 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted argument to the 
Board in October 2000.  


REMAND

An appeal to the Board is initiated by filing a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.201 (2000).  Then, after the agency of 
original jurisdiction has issued the claimant a Statement of 
the Case (SOC), the appeal is completed by filing a 
Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.200, 20.202.  

A Substantive Appeal can be set forth on a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 20.202.  To be considered timely, the 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303.  If the claimant fails to file a 
Substantive Appeal in a timely manner, "he [or she] is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet.App. 554, 556 (1993).  See also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet.App. 9 (1993).  

A review of the record shows that the veteran was denied 
service connection for a heart condition in a rating decision 
of December 1994, and that he initiated an appeal of that 
decision by filing an NOD in April 1995.  The RO provided him 
an SOC as to that service-connection issue in May 1995, and 
he filed a Form 9 in October of that year.  Following a 
personal hearing at the RO in April 1996, and the submission 
of additional supportive evidence, the Hearing Officer issued 
a decision in November 1996, in which the veteran was granted 
service connection for his heart disorder.  The rating 
effectuating that decision, completed and mailed to the 
veteran in January 1997, assigned a 30 percent disability 
evaluation for CAD, status post balloon angioplasty.  In 
March 1997, the veteran's representative filed a memorandum 
specifically expressing disagreement with that assigned 
rating for CAD, constituting the NOD as to that issue.

After a VA cardiovascular examination in May 1997, the RO 
confirmed the 30 percent rating, and so notified the veteran, 
by rating and letter in February 1998.  The RO also issued a 
Supplemental Statement of the Case (SSOC) as to the CAD 
rating issue, in March 1998.  This SSOC notified the veteran 
of the recently revised rating criteria for evaluating 
diseases of the heart, and applied those criteria.  The 
letter transmitting the SSOC advised the veteran that, if the 
SSOC contained an issue which was not included in his 
previously filed Substantive Appeal, he was required to 
respond to the SSOC within 60 days to perfect his appeal as 
to the new issue (i.e., entitlement to increased rating for 
CAD).

The record does reflect that VA cardovascular examinations 
were performed in March and October 1999, and in March 2000, 
and that another SSOC was issued by a Decision Review Officer 
(DRO) in May 2000.  Additional argument in support of the 
claim was proffered by the representative in August and 
October 2000, but these submissions were not timely with 
respect to the March 1998 SSOC.

However, it does not appear that a timely Substantive Appeal 
was ever received with respect to the claim for an increased 
rating for CAD, within the later of either 60 days after the 
issuance of the SSOC, or the remainder of the one-year period 
after notification of the grant of service connection and the 
assignment of the initial disability rating.  See 38 C.F.R. 
§ 20.302(b); see also 38 U.S.C.A. § 7105 (b)(2), (d)(1).  
Such a submission was required because, once the veteran was 
granted service connection for his heart disorder, his appeal 
with respect to that issue no longer existed, since he was 
granted the benefit sought on appeal, i.e., service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), holding that the "logically down-stream element of 
compensation level" is not part of an appeal for service 
connection.  See also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

This concern by the Board may appear to be excessively 
legalistic, but the United States Court of Appeals for 
Veterans Claims, and the U.S. Court of Appeals for the 
Federal Circuit, have made it clear, in the decisions cited 
above and in many other cases, that we must hew closely to 
the due process requirements of the law.  It may be that the 
RO, given the opportunity to adjudicate the issue, will find 
a justification for the veteran's lack of timeliness.  In 
this connection, however, we must observe that, 
notwithstanding a handwritten annotation on the March 1997 
NOD, indicating that the document was accepted by the RO as 
the NOD and the Form 9 as to the rating issue, there is no 
apparent basis for accepting the same communication as 
fulfilling both functions.  In the alternative, the RO may 
determine that the March 1997 NOD did expire for lack of a 
Substantive Appeal, and that the DRO's May 2000 determination 
is the only appealable adjudicative decision remaining; under 
this scenario, one of the representative's subsequent 
communications could be considered as an NOD, and the veteran 
would be owed an SOC.

In any event, if the veteran has not submitted a timely 
Substantive Appeal with respect to his claim for an increased 
rating for CAD, the Board has no jurisdiction to consider 
that issue on the merits.  However, we are not authorized to 
render a final decision on that issue on our own; the RO must 
consider the matter of timeliness in the first instance, to 
give the veteran an opportunity to offer evidence and 
argument on the issue, and to avoid any prejudice to him.  
See Marsh v. West, 11 Vet.App. 468 (1998); Bernard v. Brown, 
4 Vet.App. 384, 394 (1993).  See also VAOPGCPREC 9-99 (Aug. 
18, 1999).  

Under the circumstances described above, the Board is 
deferring adjudication of the issue certified for appellate 
review pending a REMAND of the case to the RO for the 
following action:

1.  The RO should determine whether a 
timely substantive appeal was received as 
to the veteran's claim of entitlement to 
an increased rating for coronary artery 
disease status post balloon angioplasty, 
under applicable law.  If it is 
determined that the veteran submitted a 
timely substantive appeal, the RO should 
return the case to the Board, after 
notifying the veteran that the Board may 
find that the appeal was not timely, and 
that he may advance arguments as to its 
timeliness.  If the RO finds that the 
substantive appeal was not timely, then 
the RO should so notify the veteran and 
furnish appellate rights as to that 
specific issue.  

2.  Then, if the determination as to 
timeliness is unfavorable to the veteran 
and he indicates a desire to appeal, the 
RO should issue him a Statement of the 
Case on the question of whether the 
denial of his claim was properly 
perfected for appellate review.  The SOC 
should contain a summary of the pertinent 
facts and a summary of the laws and 
regulations applicable to the proper 
filing of appeals.  Thereafter, the 
veteran and his representative should be 
given the opportunity to respond to the 
Statement of the Case.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedure.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  No action is required of the veteran until he is 
further informed.  The purpose of this REMAND is to accord 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


